Citation Nr: 1332241	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  07-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased disability rating (evaluation) for lumbosacral strain and residuals of spinal surgeries and fusion (low back disability) in excess of 20 percent prior to July 24, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1966 to December 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Regional Office (RO) in San Diego, California, prepared on behalf of the RO in Los Angeles, California, which maintains original jurisdiction over the claims file.

The issue was remanded by the Board in June 2013 for further evidentiary development of requesting outstanding post-service private and VA treatment records and to obtain a VA spine examination.  As discussed in detail below, part one of the remand directive, namely that regarding the request for private treatment records, was not accomplished satisfactorily.  As such, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Further, an August 2013 rating decision granted a 40 percent rating for lumbosacral strain and residuals of spinal surgeries and fusion, effective July 24, 2013, the date of the most recent VA spine examination.  Notwithstanding the grant of a higher 
40 percent rating for the low back disability, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

As noted in the introduction, the Board remanded the claim for an increased rating for a low back disability in June 2013, in part, to request outstanding post-service private treatment records.  Specifically, part one of the June 2013 remand directive, asked the RO/AMC to make reasonable efforts to obtain private treatment records from Dr. J.S., from October 29, 2003 to the present.  The record demonstrates that the Veteran sent the AMC a signed VA 21-4142 Authorization for Release of Information dated July 15, 2013, which was received at the AMC on July 25, 2013, authorizing the release of medical records from Dr. J.S.  Upon review of the record, there is no indication that the AMC attempted to contact Dr. J.S. to request the records sought by the Board.  See Stegall, 11 Vet. App. at 271.

Accordingly, the claim for an increased disability rating for lumbosacral strain and residuals of spinal surgeries and fusion (in excess of 20 percent prior to July 24, 2013, and in excess of 40 percent thereafter) is REMANDED for the following action:

1.  The RO/AMC should make reasonable request private treatment records from Dr. J.S. from October 29, 2003 to the present.  Any records so obtained should be associated with the claims folder.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself.

2.  Thereafter, the claim for an increased disability rating for lumbosacral strain and residuals of spinal surgeries and fusion should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

